OFFICIAL NOTICE FROM COURTOF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                  ^f^, x ^sJqccv^^
1/6/2015                       fe» \a''A^ &c .
ENDERLIN, EUGENE DALE JR. \Tr|Ct. No. 1114973-A                           WR-82,683-02
On this day, the application for<11^07^Writ^of Habeas Corpus has been received
and presented to the Court.       <^t7^::;&/;:'''
                                    ^2^                             Abel Acosta, Clerk

                              EUGENEDALE ENDERLIN JR.
                                MM«M&- TDC # 1490997